third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jkristall preno-126201-12 uilc date date to lawrence davidow senior counsel large business international from nancy lee assistant to the branch chief branch income_tax accounting subject allocation of success-based fees this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent summary this memorandum responds to your request for assistance in determining whether nonrefundable milestone_payments made to a service provider for activities performed with respect to a covered transaction qualify for the safe_harbor provided in revproc_2011_29 2011_18_irb_746 for the reasons discussed below we conclude that nonrefundable milestone_payments that are creditable to a success-based_fee are not themselves success-based fees therefore these milestone_payments do not qualify for the safe_harbor provided in revproc_2011_29 please contact jason kristall at if you would like further assistance or have any questions about this memorandum or our conclusion facts a corporation taxpayer retains an investment banker to provide services as part of a transaction described in sec_1_263_a_-5 covered transaction the relationship between taxpayer and the investment banker is memorialized in an engagement letter pursuant to that engagement letter the investment banker will receive dollar_figure upon the successful closing of the transaction the engagement preno-126201-12 letter further requires taxpayer to pay dollar_figure upon the signing of a merger agreement and another dollar_figure upon shareholder approval of the transaction these amounts once paid are creditable toward the dollar_figure that will be owed upon the closing of the transaction accordingly when the transaction closes taxpayer will pay dollar_figure to the investment banker if the transaction does not close successfully the two dollar_figure milestone_payments are nonrefundable law sec_1_263_a_-1t c provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1_263_a_-4 and d i a includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount other than an inherently facilitative amount_paid in the process of investigating or otherwise pursuing a covered transaction facilitates the transaction only if the amount relates to activities performed on or after the earlier of the date on which a letter of intent exclusivity agreement or similar written communication other than a confidentiality agreement is executed by representatives of the acquirer and the target or the date on which the material terms of the transaction as tentatively agreed to by representatives of the acquirer and the target are authorized or approved by the taxpayer’s board_of directors or committee of the board_of directors bright-line date any amounts paid for activities described in sec_1_263_a_-5 through vi are inherently facilitative and facilitate the transaction regardless of whether the amount is paid for activities performed on or after the bright-line date sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 ie a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction under revproc_2011_29 a taxpayer may allocate a success-based_fee between activities that facilitate the transaction and activities that preno-126201-12 do not facilitate the transaction by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction analysis a success-based_fee is an amount_paid or incurred that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 see sec_1_263_a_-5 nonrefundable milestone_payments are not contingent on the successful closing of the transaction rather they are guaranteed payments incurred upon the occurrence of a specified milestone or upon some other date or event such payments are not success-based fees under revproc_2011_29 taxpayers may allocate success-based fees by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction this same allocation cannot be used for nonrefundable milestone_payments under the facts described herein taxpayer may make a safe- harbor election under revproc_2011_29 to allocate the dollar_figure payable as a success-based_fee however with respect to the two dollar_figure milestone_payments taxpayer must establish based on all the facts and circumstances whether the investment banker’s activities were facilitative or not see sec_1_263_a_-5 and conclusion nonrefundable milestone_payments that are creditable to a success-based_fee are not themselves success-based fees therefore they do not qualify for the safe_harbor provided by revproc_2011_29 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
